office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cconrad gl-132506-16 uilc date december to beth a nunnink senior attorney small_business self-employed from ashton p trice chief branch procedure administration subject the statute_of_limitations for assessment of the sec_6651 addition_to_tax for failure to pay the amount shown as tax on a return this advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the statute_of_limitations for assessment of the sec_6651 addition_to_tax for failure to pay remains open after an erroneous administrative first time abatement such that the service may reassess the addition_to_tax conclusion the statute_of_limitations for assessment of the sec_6651 addition_to_tax is not subject_to the sec_6501 three year statute_of_limitations for assessment the period of limitations for assessment remains open following the erroneous administrative first time abatement for amounts initially assessed less than ten years ago the ten-year limitations_period on collection would preclude making a new assessment for amounts for which that period has run background ---------- tpw and ----------- tph ------------------filed a joint_return for taxable_year ------- and did not pay the amount shown as tax on the return the reported tax was assessed gl-132506-16 on --------------------------- the taxpayers filed an amended joint_return that reported more tax which was assessed on -------------------------- the service assessed accrued amounts of the sec_6651 addition_to_tax for failure to pay on ------------------------- ------------------------------------------------------------------ and ------------------- on ---------------- tph went into bankruptcy and the joint accounts were split into two mft31 accounts on ------------------------the service during a phone call with tpw granted tpw a first time abatement fta for the full amount of the sec_6651 addition_to_tax for failure to pay on tpw’s mft31 account on ----------------------- the service determined that tpw should not have been granted a fta the service discovered that tpw did not meet the eligibility requirements for a fta because she had a penalty or addition_to_tax within the three years prior to the tax period at issue you have asked for assistance in determining whether the service may reassess the sec_6651 addition_to_tax for failure to pay on tpw’s mft31 account upon the discovery that tpw should not have been granted a fta for this tax period law and analysis if the service abates an assessment of tax and later determines that such abatement was erroneous it may reassess the abated tax if the statute_of_limitations for assessment remains open see 100_fsupp_451 ct_cl if the commissioner abates the assessment it ceases to exist or to have any effect thereafter the commissioner cannot subsequently rescind his actions or restore the assessment but must rather make a new assessment unless of course the statute_of_limitations has previously expired see also 311_fsupp_1184 n s d n y if the statute_of_limitations has not run the irs may simply make a new assessment of the tax_liability that has been abated the sec_6651 addition_to_tax for failure to pay an amount shown as tax on a return applies unless the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax accrues in the amount of of the amount of tax_shown_on_the_return if the failure to pay is for one month with an additional added to the tax for each additional month during which the failure continues up to the maximum penalty of sec_6651 courts have discussed but not explicitly defined the period of limitations for assessment and collection of the sec_6651 addition_to_tax the sec_6651 addition_to_tax is not subject_to the sec_6501 three-year limitations_period for the assessment of tax 548_fsupp_686 s d n y if the tax_shown_on_the_return remains unpaid the sec_6651 addition_to_tax accrues to its maximum amount over the course of fifty-months courts reason that the addition_to_tax could not be given its full effect if the service was required to assess the addition within three years of the due_date for filing a timely return because the maximum addition takes more than three years fifty-months to accrue 548_fsupp_686 s d n y united_states v estate of hurd a f t r 2d c d cal the united_states district_court for the central district of california rejected the argument that assessments of the sec_6651 addition_to_tax were time-barred when made seven and eleven years after the assessment of the underlying tax see united_states v estate of hurd a f t r 2d c d cal rejecting taxpayer’s argument that assessment was time-barred by the ten-year collection_period of limitations provided for in sec_6502 when the penalty had not previously been assessed these cases show that the sec_6651 addition_to_tax for failure to pay is generally not subject_to the limitations_period on assessment sec_6502 imposes a ten-year limitations_period on collection however the penalty has been assessed in parts at various times the earliest assessment was --------------------------- more than ten years ago we know of no event that suspended the collection_period as a result the service may not now seek to collect the amount that was initially assessed in --------------------- and that amount should not be re-assessed the collection statute on the other_amounts assessed has not yet run although there is only a short_period left on the amounts initially assessed in ------- those amounts which were abated erroneously may be assessed again but the collection statute will run from the date of the initial assessment the service may not effectively extend the limitations_period on collection by virtue of making a new assessment in 281_us_489 the supreme court construed the predecessor to sec_6502 which had language virtually identical to the language of sec_6502 in considering whether the limitations_period on collection had begun when the service had assessed a tax to which no limitations_period on assessment applied the court stated an actual assessment having been made it must be assumed that the government was in possession of the facts which gave rise to the liability upon which the assessment was predicated in such case to allow an indefinite time for proceeding to collect the tax would be out of harmony with the obvious policy of the act to promote repose by fixing a definite period after assessment within which suits and proceedings for the collection_of_taxes must be brought the same policy is present here the service would violate that policy if it attempted to manipulate abatements and assessments to extend the period of limitations on collection case development hazards and other considerations gl-132506-16 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
